Citation Nr: 1632344	
Decision Date: 08/15/16    Archive Date: 08/24/16

DOCKET NO.  12-26 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral onychomycosis, including secondary to service-connected xerosis with chronic pruritus and eczema.

2.  Entitlement to service connection for bilateral flat feet.

3.  Entitlement to an evaluation in excess of 10 percent for xerosis with chronic pruritus and eczema. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to November 1989.  

This case is before the Board of Veterans' Appeals (Board) from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO)  in Newark, New Jersey.  

In a prior decision of the Board, in January 2015, service connection was granted for diabetes mellitus; and denied for sickle cell anemia.  Claims were reopened for service connection for bilateral flat feet and bilateral onychomycosis, then remanded on the merits to the Agency of Original Jurisdiction (AOJ).  Then remanded too was a claim for increased rating for xerosis with chronic pruritus and eczema.  Another remanded claim, service connection for tinnitus, was subsequently granted by an April 2015 RO rating decision and requires no additional consideration.

The record within the Veterans Benefits Management System (VBMS) reflects extensive evidence added to the file since the January 2015 Board issuance and which the AOJ has not considered by Supplemental Statement of Case as ordinary course of action.  See 38 C.F.R. § 19.31 (2016).  This notwithstanding,                           the Veteran's representative in a July 2016 written brief clearly is aware of this fact and waives AOJ original jurisdiction over the recently obtained evidence, therefore permitting the Board to consider it.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2016).  

The issues of entitlement to service connection for bilateral onychomycosis and           flat feet are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.






FINDING OF FACT

The Veteran requires topical corticosteroid creams with constant or near constant consistency for his dermatological symptoms; and the affected skin surface area often approaches and can exceed 40 percent area of coverage. 


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria are met to establish a 60 percent rating for xerosis with chronic pruritus and eczema for the entire appeal period.  38 U.S.C.A. § 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§°3.102, 3.159, 4.1, 4.3, 4.7, 4.10; 4.118, Diagnostic Code 7806 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§°5100, 5102, 5103A, 5107, 5126 (West 2014) sets forth VA's duties to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits.  See also 38 C.F.R. §§ 3.102, 3.159 and 3.326 (2016).  VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf. 

The Board is granting the claim regarding increased rating for service-connected xerosis condition, also awarding the maximum schedular benefit, and so there is no requirement for or potential benefit in addressing whether there was VCAA compliance in this case.  The Board will address the merits below.  

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.

The Veteran's service-connected xerosis with chronic pruritus and eczema has been evaluated under 38 C.F.R. § 4.118, Diagnostic Code 7806, this being the diagnostic code corresponding to dermatitis or eczema.  Under that rating provision, where less than 5 percent of the entire body or exposed body areas are affected, and no more than topical therapy is required during the past 12-month period, a 0 percent (noncompensable) rating is assigned.  A 10 percent rating is assigned where at least 5 percent, but less than 20 percent, of the entire body or the exposed areas are affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12-month period.  Where 20 to 40 percent of the entire body or exposed areas are affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more,  but not constantly, during the past 12-month period, a 30 percent rating is assigned. Where more than 40 percent of the entire body or exposed areas are affected or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs are required during the past 12-month period,                      a 60 percent rating is warranted.  38 C.F.R. § 4.118, Diagnostic Code 7806.

Having considered the record and mindful also of VA's obligation to resolve reasonable doubt favorably in furtherance of the claimant's interest, the Board grants 60 percent for the Veteran's service-connected dermatological disorder, of xerosis with chronic pruritus and eczema.  As indicated, this is the maximum schedular benefit pursuant to Diagnostic Code 7806, which the Board finds warranted given review of all evidence.  One or both prongs of the VA rating criteria appear met.  For one, since the September 2010 VA examination and reflected throughout the treatment course, the evidence establishes that the Veteran regularly utilizes hydrocortisone and triamcinolone creams, as topical corticosteroids which under precedent case law from the U.S. Court of Appeals for Veterans Claims (Court) now meet the rating requirements.  See Johnson v. McDonald, 27 Vet. App. 497, 503-04 (2016) (use of topical corticosteroids qualifies as "systemic therapy" within the meaning of Diagnostic Code 7806).  Important is that to the best of available knowledge topical corticosteroid use is constant, or near constant, based on March and October 2015 VA examination reports.  This meets the literal rating requirements for 60 percent.  At one point the evidence suggested that taking topical corticosteroids for a while gave little to no improvement anyway which indicated a possible gap in treatment, but overall the evidence is more than compelling enough particularly on the 2015 examinations.  Accordingly, resolving reasonable doubt in the Veteran's favor, a 60 percent is granted for the entire appeal period.  See 38 C.F.R. § 4.3.  Further relevant, notwithstanding the obvious continued corticosteroid usage, the Veteran's symptoms also involved a measured dermatological surface area approaching and by some estimates exceeding the standard for the higher rating being assigned (one instance in 2015 it was over 90 percent estimated by a VA treatment provider, presumably during period of a flare-up).   

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Director of Compensation Service to determine whether an extraschedular rating is warranted. 


Additionally, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).

In the present case, in addition to the service-connected xerosis with chronic pruritis and eczema, the Veteran is service-connected for diabetes with erectile dysfunction, major depressive disorder, peripheral neuropathy of the upper and lower extremities, and tinnitus.  Notably, there is no increased rating issue on appeal for any of these disabilities.  The Veteran has not alleged and the evidence does not establish how the combined effects of all of these service-connected disabilities "collectively impact" his disability picture in a way not contemplated by the Schedule for Rating Disabilities.  Yancy v. McDonald, 27 Vet. App. 484 (2016).  In addition, the Board finds no skin symptoms or effects which are not contemplated in the assigned schedular rating.  Accordingly, an extraschedular referral is not warranted.

Also, during the appeal period, the Veteran has not alleged that his skin disability has rendered him unemployable.  As such, the issue of entitlement to a total disability rating based upon individual unemployability has not been reasonably raised.  


ORDER


A 60 percent evaluation for xerosis with chronic pruritus and eczema is granted for the entire appeal period, subject to VA law on compensation benefits. 




REMAND

The record must be supplemented with additional evidence for the two remaining claims.  

Medical opinions on etiology of bilateral onychomycosis and flat feet did not address whether the aforesaid are due to service in conclusive form.  Concerning onychomycosis, the March 2015 VA examiner found it less likely than not caused by xerosis.  To have a thorough opinion before it, the Board would need the examiner's statement on whether service-connected xerosis not only caused but chronically aggravated onychomycosis, consistent with law of secondary service connection.  See 38 C.F.R. § 3.310(b) (2016).  The opinion on bilateral flat feet is also problematic.  While ruling out a linkage to service given sparse documentation of the disorder until 2010, this much being plausible, what is not addressed is                 the Veteran stating on repeat evaluation he has had flat feet ever since the military.   The lay evidence of continuity of symptomatology requires consideration.                     
For the reasons outlined re-examinations are warranted.

While the case is on remand the AOJ can ensure that recent VA Medical Center (VAMC) outpatient treatment records are file, as is medical history from VA treatment centers in New Jersey ever since 1990 based on information forwarded by the Veteran documented in the November 2015 Report of Contact.    

As one further matter other information within the claims file indicates the Veteran had occupational history being employed with a U.S. military agency between 2010 and 2015.  Apparently this was a civilian job position, but if there was medical evaluation or a physical ever done then the report should be obtained.     

Accordingly, these claims are REMANDED for the following action:

1.  Obtain the Veteran's updated outpatient treatment records from the Baltimore, Maryland VAMC, and                    as well, request all records from the East Orange,            New Jersey VAMC and Brick, New Jersey Community Based Outpatient Clinic (CBOC) that are on file dating back to 1990.  Then associate records obtained with the VBMS file.

2.  Verify the Veteran's employment (civilian status, based on available information) with a military agency between 2010 and 2015 and determine whether there were employment related medical records, obtaining them if available.
 
3.  Schedule the Veteran for dermatological examination. The VBMS and Virtual VA electronic claims folders must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings           should be set forth in detail. 

The examiner should confirm that the Veteran has bilateral onychomycosis, and if so, opine whether the condition at least as likely as not (50 percent or greater probability) was directly incurred in military service; and/or whether it was secondarily caused or aggravated by the Veteran's service-connected xerosis with chronic pruritus and eczema.  

Consider also the prior March 2015 VA examination and opinion on secondary service connection, but the examiner is advised, the Board could not accept that opinion for insufficient discussion of whether there existed chronic aggravation of bilateral onychomycosis by the xerosis. 

The examiner should include in the examination report an explanation for all opinions.  If the examiner cannot respond to the inquiries posed without resort to speculation, he or she should further explain why it is not feasible to provide a medical opinion.

4.  Schedule the Veteran for podiatric examination.              The VBMS and Virtual VA electronic claims folders must be provided to and reviewed by the examiner               in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail. 

The examiner should confirm that the Veteran has bilateral pes planus, and if so, opine whether the condition at least as likely as not (50 percent or greater probability) was directly incurred in military service taking into account all documented medical history,           and further factoring into the opinion provided                        the Veteran's competent lay witness assessment of having had continuity of symptomatology since service  regarding disability of the bilateral feet (information not addressed by the last VA examination and opinion from March 2015.)  The examiner is free to discuss whether there is any medical reason to accept or reject the Veteran's recollection of flat feet since service.

The examiner should include in the examination report an explanation for all opinions.  If the examiner cannot respond to the inquiries posed without resort to speculation, he or she should further explain why it is not feasible to provide a medical opinion.

5.  Then readjudicate the matters on appeal based upon all evidence of record.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


